Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/21 has been entered.

	Upon further review of the art and in consultation with a Supervisor Primary Examiner and a Quality Assurance Specialist, the examiner is re-opening prosecution of the instant application.  Consequently, the Notice of Allowance mailed on 01/29/2021 is vacated and a rejection is set forth below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21-26, 32-33, and 37-40 are rejected under U.S.C. 103(a) as being unpatentable over Lorenz et al. (U.S. 2014/0100256 A1, previously cited) in view of Rathkopf et al. (J. Clin. Oncol., 2013, Vol. 31, No. 28, Abstract, previously cited) and in view of Tanno et al. (Drug Development and Industrial Pharmacy, 2004, Vol. 30, No. 1, pgs. 9-17).  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


                                                                                	
	Lorenz et al. do not specifically teach the use of Apalutamide or ARN-509 in conjunction with the polymer HPMCAS.  Additionally, Lorenz et al. do not teach the use of the HPMCAS-LG or the use of HPMCAS-LF or specific dosage amounts of ARN-509.  

	The examiner however contends that substituting dichloroethane for the trichloro-ethane of Lorenz is obvious as substitution for one known equivalent for another is obvious and would have yielded predicted results.  Moreover, determining the correct ratio of dichloromethane and methanol to 4:6 is obvious as Lorenz teaches that various amounts can be manipulated and modified in order to obtain a dispersion that has enhanced stability.  Additionally, the examiner contends that one skilled in the art would have found it obvious to utilize HPMCAS-LF or LG since Lorenz et al. teach various 

Lorenz et al. do not disclose the exact dosage amounts of ARN-509 as recited in the claims.  However, Lorenz et al. do teach that the dosage amount of the androgen antagonist can vary depending on the subject, clinical condition, severity of disease, and thus can be determined (see paragraph 0023).  Consequently, it is well within the purview of the skill of the artisan at the time of the invention to adjust the concentration and dosage amount of enzalutamide in the composition during the course of routine experimentation so as to obtain the desirable type of dispersion.  

While the exact percentage of the ingredients are not disclosed by Lorenz, it is generally noted that differences in concentration and dosage amount do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such concentration or dosage amount is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or percentages of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum dosage amount.



As for the selection of the type of HPMCAS, the examiner refers to Tanno et al. who teach that hypromellose acetate succinate or HPMCAS as an aqueous enteric coating polymer material that has unique characteristics in terms of dissolution behavior in buffers of varying pH values and wherein such polymer is well known in the art to be used in solid dispersions (see pg. 10, left col.).  Tanno et al. compared HPMC vs. HPMCAS and found that HPMCAS had the highest drug dissolution rate (see pg. 11, right col., and pg. 12, figures 3-4).  Importantly, Tanno et al. demonstrated that solid dispersion containing HPMCAS retained the highest level of drug dissolution even after high temperature storage and high humidity conditions (see pg. 13, right col.).  Importantly, Tanno et al. teach that HPMCAS comes in 3 different ratios of succinoyl and acetyl groups commercially (i.e. LF, MF, and HF; see pg. 15, right col.) and Tanno et al. further teach that it may be necessary to determine the optimum substituent ratio (i.e. select the best ratio: LF, MF, HF) for each active ingredient (see pg. 16, left col. and 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to substitute ARN-509 for enzalutamide in the dispersion of Lorenz given that both compounds are androgen receptor antagonists used for the same purpose and substitution of one equivalent for another would have yielded predictable results.  Additionally, one skilled in the art would have found it obvious to select HPMCAS-LG or LF since Tanno et al. teach that each active ingredient can be selected appropriately according to the active ingredient.  Thus, given the teachings of Lorenz, Rathkopf, and Tanno, one of ordinary skill would have been motivated to substitute ARN-509 for enzalutamide with the reasonable expectation of providing a dispersion that possesses high solubility and absorption rate.

Claims 1-18, 21-26, 32-33, and 37-40 are rejected under U.S.C. 103(a) as being unpatentable over Smith et al. (WO 2013/184681 A1, cited by applicant and filed on an IDS 1449) in view of Tanno et al. (Drug Development and Industrial Pharmacy, 2004, Vol. 30, No. 1, pgs. 9-17) and Allawadi et al. (IJPSR, 2013, Vol. 4, No. 6, pgs. 2094-2105).  

	Smith et al. teach amorphous and crystalline forms of the androgen receptor modulator 4-(7-(6-cyano-5-trifluoro-methylpyridin-3-yl)-8-oxo-6-thioxo-5,7-diazaspiro[3,4]oct-5-yl)-2-fluoro-N-methylbenzamide or ARN-509 or Apalutamide, salts 

Smith et al. do not specifically teach the composition as a solid dispersion or combination with the polymer HPMCAS.  Additionally, Smith et al. do not teach the use of the HPMCAS-LG or the use of HPMCAS-LF or teach the drug:polymer ratio.  Moreover, Smith et al. do not teach solid dispersion


As for the correct ratio of dichloromethane to methanol, the examiner contends that determining the correct ratio of dichloromethane and methanol to 4:6 is obvious as Smith teaches that various solvents can be used and determining the proper ratio is within the purview of the skilled artisan.  Additionally, the examiner contends that one skilled in the art would have found it obvious to utilize HPMCAS-LF or LG since Tanno et al. teach various types of HPMCAS that can be utilized in solid dispersion and said 
Allawadi et al. teach that solid dispersion is defined as the dispersion of one or more active pharmaceutical ingredient in a carrier at solid state and an efficient technique to improve dissolution of poorly water-soluble drugs to enhance their bioavailability (see abstract and pg. 2096, right col.).  Specifically, to avoid limited drug absorption and poor membrane permeation rate after oral administration, Allawadi et al. teach that administration of drugs as a solid dispersion will help in enhancing solubility and permeability of poorly permeable drugs (see pg. 2094, right col. and pg. 2095, left col.).  Allawadi et al. teach that such solid dispersion can be prepared by the melting (fusion) method, solvent method, fusion solvent method, spray drying, or hot melt extrusion method wherein the drug can be dispersed molecularly, in amorphous particles or in crystalline particles (see pg. 2096 and 2097, right col. both, pg. 2099, right col., and pgs. 2100-2101).  Additionally, Allawadi et al. teach that various types of solid dispersions exist and include amorphous precipitation in crystalline matrix, solid solution, etc…(see pg. 2096, section 1-4).  Importantly, Allawadi et al. teach that solid dispersions offer several advantages including improvement in drug bioavailability, increased efficiency, increased dissolution rate, stability rate, and absorption rate (see pg. 2102).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate ARN-509 with HPMCAS as a solid dispersion given that Smith teaches said ARN-509 containing compositions as effective in treatment of prostate cancer along with HPMC, in light of Tanno et al. who teach that HPMCAS is 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/22/2021